Citation Nr: 1028358	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-32 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to December 
1945.  His decorations included the Combat Infantryman Badge and 
the Purple Heart Medal. He died in February 2008.    

The appellant is Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in October 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran provided testimony at a June 2010 hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.






REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  

The Veteran's death certificate indicates that he died of 
carcinoma of the lung in February 2008.  The approximate interval 
between onset of death and death was listed as two years.  No 
underlying causes of death were listed on the death certificate.

The Veteran sustained gunshot wounds to the upper left arm during 
combat in World War II.  At the time of his death, the Veteran 
was service-connected for incomplete paralysis of the left ulnar 
nerve, rated as 30 percent disabling effective from October 1, 
1980; posttraumatic stress disorder, rated as 30 percent 
disabling effective from January 1999; a gunshot wound to the 
left upper arm, through and through, rated as 10 percent 
disabling effective from June 1946 and 20 percent disabling from 
August 1999; and a scar of the ulnar side of the left upper arm, 
rated as 10 percent disabling effective from August 1999.  
Although his combined schedular disability rating was not 100 
percent, he was awarded a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU), effective from January 25, 1999, more than nine years but 
less than ten years prior to his death.

The appellant has asserted essentially two theories of causation 
as to why entitlement to service connection for the cause of the 
Veteran's death is warranted.

In her December 2008 notice of disagreement the appellant 
asserted that the metal fragments in the Veteran's body incurred 
in World War II were a contributing factor to his death.

By contrast, at the appellant's June 2010 Board hearing she 
contended that the fatal cancer of the Veteran's lungs and brain 
was the result of his service-connected PTSD, which in turn 
caused him to smoke and drink excessively, thereby ultimately 
causing or aggravating his cancer. 

Under certain circumstances, lay statements may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The appellant is competent to render her observation that the 
Veteran smoked and drank excessively as a result of his PTSD; her 
assertion in this regard is not to be discounted entirely on the 
basis that she is not a medical professional.  See, e.g., 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312.  For a service connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it causally shared in producing death, but it must be shown 
that there was a causal connection.  Id.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current disability; 
medical or, in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).
   
Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The amendments made by section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, which are applicable to claims filed after 
October 31, 1990, prohibit the payment of compensation to a 
veteran under 38 U.S.C. § 1110 or 1131 for service-connected 
disability ("disability compensation") for a disability that is 
a result of a veteran's own abuse of alcohol or drugs (a 
"substance-abuse disability"), and they preclude direct service 
connection of a substance-abuse disability for purposes of all VA 
benefits, including dependency and indemnity compensation.  

However, the amendments do not preclude service connection under 
38 C.F.R. § 3.310(a) of a substance-abuse disability that is 
proximately due to or the result of a service-connected disease 
or injury.  A substance-abuse disability caused by a service-
connected disability can be service connected under 
section 3.310(a) for purposes of all VA benefits.  VA may award 
dependency and indemnity compensation to a veteran's survivors 
based on either the veteran's death from a substance-abuse 
disability secondarily service connected under 38 C.F.R. 
§ 3.310(a) (entitlement established under 38 U.S.C. § 1310) or 
based on a veteran's death while in receipt of or entitled to 
receive compensation for a substance-abuse disability secondarily 
service connected under section 3.310(a) and continuously rated 
totally disabling for an extended period immediately preceding 
death (entitlement established under 38 U.S.C. § 1318).  
VAOPGCPREC 7-1999. 

Similarly, neither 38 U.S.C. § 1103(a), which prohibits service 
connection of a disability or death on the basis that it resulted 
from injury or disease attributable to the use of tobacco 
products by the veteran during service, nor VA's implementing 
regulations at 38 C.F.R. § 3.300, bar a finding of secondary 
service connection for a disability related to the veteran's use 
of tobacco products after the veteran's service, where that 
disability is proximately due to a service-connected disability 
that is not service connected on the basis of being attributable 
to the veteran's use of tobacco products during service.  The 
questions that adjudicators must resolve with regard to a claim 
for service connection for a tobacco-related disability alleged 
to be secondary to a disability not service connected on the 
basis of being attributable to the veteran's use of tobacco 
products during service are:  (1) whether the service-connected 
disability caused the veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would not have occurred but for the use of 
tobacco products caused by the service-connected disability.  If 
these questions are answered in the affirmative, the secondary 
disability may be service connected.  Further, the secondary 
disability may be considered as a possible basis for service 
connection of the veteran's death, applying the rules generally 
applicable in determining eligibility for dependency and 
indemnity compensation.  See VAOPGCPREC 6-2003.

The Board does not have the medical expertise to render its own 
conclusion as to the determinative medical issues at hand.  
Accordingly, the claims file should be forwarded to a VA mental 
health practitioner and a VA oncologist for the purpose of 
determining 1) whether the Veteran drank excessively and smoked 
as a result of service-connected PTSD; 2) to the extent they were 
due to PTSD, whether his drinking and smoking were the cause of 
his lung cancer; and 3) whether the gunshot wounds and retained 
metallic fragments incurred in service may have caused or 
aggravated his terminal cancer.  See 38 U.S.C.A. § 5103A(d); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not 
competent to supplement the record with its own unsubstantiated 
medical conclusions as to whether the veteran had any disorder 
that was related to his period of active service, and if the 
medical evidence of record is insufficient, VA is always free to 
supplement the record by seeking an advisory opinion, or ordering 
a medical examination to support its ultimate conclusions).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Arrange for the claims file to be 
forwarded to a VA mental health practitioner 
and a VA oncologist.

The purpose of the claims file review is to 
determine 1) whether the Veteran's gunshot 
wounds and retained metallic fragments caused 
or contributed substantially or materially to 
the development of his terminal cancer, 2) 
whether the Veteran's service-connected PTSD 
caused him to smoke or drink excessively, 
thereby in turn causing or contributing 
substantially or materially to his terminal 
cancer, and 3) whether the Veteran's service-
connected disabilities in any way caused or 
contributed substantially or materially to 
his death.  

The following considerations will govern the 
preparation of the requested opinions:

(a) The claims file and a copy of this remand 
will be made available to the reviewing 
clinicians, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

(b) Both clinicians must address the question 
of whether the Veteran's service connected 
disabilities caused or contributed 
substantially or materially to the Veteran's 
death.  His service-connected disabilities at 
the time of his death were: incomplete 
paralysis of the left ulnar nerve, rated as 
30 percent disabling; posttraumatic stress 
disorder, rated as 30 percent disabling; a 
gunshot wound to the left upper arm, through 
and through, rated as 20 percent disabling; 
and a scar of the ulnar side of the left 
upper arm, rated as 10 percent disabling.

(c)  The mental health clinician will 
specifically address whether the Veteran's 
service-connected PTSD caused him to smoke 
or drink excessively, or chronically 
worsened his smoking or excessive drinking.

(d) The oncologist will specifically 
address 1) whether the Veteran's service-
connected gunshot wounds, or residuals of 
the wounds, or retained metallic fragments, 
caused or contributed substantially or 
materially to the development of the 
Veteran's terminal cancer; and 2) whether 
the Veteran's drinking excessively and/or 
smoking caused or contributed substantially 
or materially to his terminal cancer.

(e) The purpose of the claims file review 
must be referenced in the assessment or 
conclusion section of the report.  The 
purpose of the review is to determine 1) 
whether the Veteran's gunshot wounds and 
retained metallic fragments caused or 
contributed substantially or materially to 
the development of his terminal cancer, 2) 
whether the Veteran's service-connected PTSD 
caused him to smoke or drink excessively, 
thereby in turn causing or contributing 
substantially or materially to his terminal 
cancer, and 3) whether the Veteran's service-
connected disabilities in any way caused or 
contributed substantially or materially to 
his death.  

(f) Each reviewing clinician is requested to 
provide a complete rationale for his or her 
opinion, based on his or her clinical 
experience, medical expertise, and established 
medical principles.  

(g) If a reviewing clinician is unable to 
render a requested opinion without resort to 
pure speculation, he or she should so state; 
however, a complete rationale for such a 
finding must be provided.

2.  Readjudicate the issue on appeal.  If the 
benefit sought remains denied, the appellant 
her representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant until 
she is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



